Exhibit 10.29
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and entered into as of July 1, 2000, or such
earlier date as the parties agree (the “Effective Date”), by and between Greg
Thibodeaux (the “Employee”) and Waste Connections, Inc., a Delaware corporation
(the “Company”), with reference to the following facts.
The Company desires to engage the services and employment of the Employee, and
the Employee is willing to accept employment by the Company, on the terms and
conditions set forth below.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:
1. Employment. The Company agrees to employ the Employee, and the Employee
agrees to accept employment with the Company, on the terms and conditions stated
herein.
2. Position and Responsibilities. During the Term, the Employee shall serve as
Director of Maintenance, reporting directly to the Executive Vice President,
Operations. The Employee shall be based in Sacramento, at the Corporate Office,
and shall be responsible for the Corporate Maintenance program. The Employee
shall perform other such duties and responsibilities as the President or the
Board of Directors (the “Board”) of the Company may reasonably assign to the
Employee from time to time. The Employee shall devote such time and attention to
his duties as are necessary to the proper discharge of his responsibilities
hereunder. The Employee agrees to perform all duties consistent with:
(a) policies established from time to time by the Company; and (b) all
applicable legal requirements.
3. Term. The period of the Employee’s employment under this Agreement (the
“Term”) shall commence on the Effective Date and continue until the second
anniversary, unless terminated earlier as provided herein or extended by the
Board. At the end of the initial Term, this Agreement shall be renewed
automatically for successive Terms of one (1) year, unless either party shall
have given the other notice of termination hereof as provided herein.
4. Compensation. Benefits and Reimbursement of Expenses.
A. Compensation. The Company shall compensate the Employee during the Term of
this Agreement as follows:
(1) Base Salary. The Employee shall be paid a base salary (“Base Salary”) of not
less than Eighty-two Thousand Five Hundred Dollars ($82,500) per year in
installments consistent with the Company’s usual practices. The Board shall
review the Employee’s Base Salary on each anniversary of the Effective Date or
more frequently, at the times prescribed in salary administration practices
applied generally to management employees of the Company.

 

 



--------------------------------------------------------------------------------



 



(2) Performance Bonus. The Employee shall be entitled to an annual cash bonus
(the “Bonus”) based on the Company’s attainment of reasonable financial
objectives to be determined annually by the Board. The maximum annual bonus will
equal twenty-five percent (25%) of the applicable year’s ending Base Salary and
will be payable if the Board determines, in its sole and exclusive discretion,
that that year’s financial objectives have been fully met. The Bonus shall be
paid in accordance with the Company’s bonus plan, as approved by the Board;
provided, however, that in no case shall any portion of the Bonus with respect
to any fiscal year be paid more than seventy-five (75) days after the end of
such fiscal year.
(3) Grant of Options. On the Effective Date, the Company shall grant to the
Employee, for no additional consideration, nonqualified stock options (“the
Options”) to purchase ten thousand (10,000) shares of the Company’s Common Stock
under the Company’s Amended and Restated 1997 Stock Option Plan. The Options
shall have a term of ten (10) years from the date of such grant and shall be
exercisable at a price equal to the closing price of the Company’s stock on the
Nasdaq on the effective date of this agreement. The Options shall vest and
become exercisable with respect to one-third (1/3) of the shares on each of the
first and second anniversaries of the Effective date, with respect to one-third
(1/3) of the shares on the third anniversary of the Effective Date.
The terms of the Options shall be described in more detail in a Stock Option
Agreement to be entered into between the Employee and the Company. If at any
time while any of the Options are still outstanding the Company amends its Stock
Option Plan to provide for a less favorable vesting schedule for stock options
than that provided herein, any Options then outstanding shall thereupon be
converted to warrants entitling the Employee to purchase the number of shares of
Common Stock for which the Employee’s then outstanding Options may be exercised,
on the same terms as provided under such Options.
B. Other Benefits. During the Term, the Company shall provide the Employee with
a cellular telephone and will pay or reimburse the Employee’s monthly service
fee and costs of calls attributable to Company business. The Company will also
provide the Employee with a laptop computer for Company use during the Term.
This computer will be shipped to the Employee as soon as this Agreement takes
effect. During the Term, the Employee shall be entitled to receive all other
benefits of employment generally available to other management employees of the
Company and those benefits for which management employees are or shall become
eligible, including, without limitation and to the extent made available by the
Company, medical, dental, disability and prescription coverage, life insurance
and tax-qualified retirement benefits. If the Employee is not eligible for
coverage under the Company’s health insurance policy at the commencement of the
Term, the Company shall reimburse the Employee for the expenses of health
insurance coverage under COBRA from the commencement of the Term until the
Employee becomes eligible for the health insurance benefits offered by the
Company. The Employee shall be entitled to two (2) weeks of paid vacation during
each of the first two (2) twelve-month periods of his employment, and three
(3) weeks per twelve-month period beginning with the third twelve-month period
of employment.

 

 



--------------------------------------------------------------------------------



 



C. Relocation Benefits. The Company will provide the following relocation
benefits: (i) the Employee’s temporary lodging and commuting expenses between
Austin and Sacramento for a period of (ninety) 90 days; (ii) expenses of moving
the Employee’s household goods from the Employee’s home in Austin to the
Employee’s new home in the Sacramento area when the Employee relocates to the
Sacramento area (including moving insurance, packing and transportation and
temporary storage costs) by a national moving company selected by the Company;
and (iii) reasonable realtor’s fees (or, if the Employee sells his home without
the services of a realtor, an amount equal to the reasonable realtor’s fees that
would have been incurred on such sale) and non-recurring closing costs incurred
by the Employee with respect to the purchase of a home in the Sacramento area.
If the Employee voluntarily terminates his employment within two (2) years after
the Effective Date, the Employee shall on such termination pay the Company an
amount equal to the aggregate amount of such benefits, multiplied by a fraction,
the numerator of which is 24 minus the number of full months the Employee was
employed by the Company, and the denominator of which is 24.
If any benefits described in this Section 4(c) are not tax-deductible by the
Company, the Company shall treat the cost of such benefits as additional
compensation to the Employee (“Relocation Compensation”) and shall pay the
Employee an additional cash bonus (“Relocation Bonus”) sufficient to cover any
Federal, state or local income or employment taxes on such Relocation Bonus, so
that the Employee shall incur no net after-tax expense as a result of any
benefits paid pursuant to this Section 4(c).
D. Reimbursement of Other Expenses. The Company agrees to pay or reimburse the
Employee for all reasonable travel and other expenses incurred by the Employee
in connection with the performance of his duties under this Agreement on
presentation of proper expense statements or vouchers. All such supporting
information shall comply with all applicable Company policies relating to
reimbursement for travel and other expenses. The Company will also assist the
Employee in locating a used vehicle within the company fleet or from an outside
vendor for the Employee to purchase. The payment for this vehicle will either be
made upon purchase or through payroll deductions. The repayment may also be
arranged for in a lump sum. In addition, the Company will satisfy the Employee’s
outstanding loan to the Employee’s current employer. This will be in the form of
a loan to the Employee secured by the Warrants and Options issued to the
Employee by the Company. The documents executed for this loan will contain a
repayment provision. The repayment provision will be mutually agreed upon
between the parties.
E. Withholding. All compensation payable to the Employee hereunder is subject to
all withholding requirements under applicable law.
5. Confidentiality. During the Term of his employment, and at all times
thereafter, the Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for his own benefit or the benefit of
any third party or for any purpose other than the exclusive benefit of the
Company, any confidential or proprietary business or technical information
revealed, obtained or developed in the course of his employment with the Company
and which is otherwise the property of the Company or any of its affiliated
corporations, including, but not limited to, trade secrets, customer lists,
formulae and processes of manufacture; provided, however, that nothing herein
contained shall restrict the Employee’s ability to make such disclosures during
the course of his employment as may be necessary or appropriate to the effective
and efficient discharge of his duties to the Company.

 

 



--------------------------------------------------------------------------------



 



6. Property. Both during the Term of his employment and thereafter, the Employee
shall not remove from the Company’s offices or premises any Company documents,
records, notebooks, files, correspondence, reports, memoranda and similar
materials or property of any kind unless necessary in accordance with the duties
and responsibilities of his employment. In the event that any such material or
property is removed, it shall be returned to its proper file or place of
safekeeping as promptly as possible. The Employee shall not make, retain,
remove, or distribute any copies, or divulge to any third person the nature or
contents of any of the foregoing or of any other oral or written information to
which he may have access, except as disclosure shall be necessary in the
performance of his assigned duties. On the termination of his employment with
the Company, the Employees shall leave with or return to the Company all
originals and copies of the foregoing then in his possession or subject to his
control, whether prepared by the Employee or by others.
7. Termination.
A. Termination by the Company for Cause or by the Employee. The employment of
the Employee may be terminated for Cause at any time by the Board, on written
Notice of Termination (as defined in Section 8.A) delivered to the Employee
describing with specificity the grounds for termination. The employment of the
Employee may also be terminated at any time by the Employee on Written Notice of
Termination delivered to the Company. Immediately on termination pursuant to
this Section 7.A., the Company shall pay the Employee in a lump sum his then
current Base Salary under Section 4.A(1) on a prorated basis to the Date of
Termination (as defined in Section 8.B. On termination pursuant to this
Section 7.A, the Employee shall forfeit: (i) his Bonus under Section 4.A(2) for
the year in which such termination occurs; and (ii) all outstanding but unvested
Options and other options and rights relating to capital stock of the Company.
For purposes of this Agreement, Cause shall mean:
(1) a material breach of any of the terms of this Agreement that is not
immediately corrected following written notice of default specifying such
breach;
(2) a breach of any of the provisions of Section 10;
(3) repeated intoxication with alcohol or drugs while on Company premises during
its regular business hours to such a degree that, in the reasonable judgement of
the other managers of the Company, the Employee is abusive or incapable of
performing his duties and responsibilities under this Agreement;
(4) conviction of a felony; or
(5) misappropriation of property belonging to the Company and/or any of its
affiliates.
B. Termination Without Cause. The employment of the Employee may be terminated
without Cause at any time by the Board on delivery to the Employee of a written
Notice of Termination (as defined in Section 8.A). On the Date of Termination
(as defined in Section 8.B) pursuant to this Section 7.B, the Company shall pay
to the Employee in a lump sum an amount equal to one (1) year’s Base Salary at
the rate in effect on the Date of Termination. The Employee may elect to forfeit
receipt of all or part of the lump sum described in the preceding sentence, in
exchange for payment by the Company of all or part of the costs of the
Employee’s relocating to an area of his choice, with the amount of the lump sum
payment forfeited by the Employee and the amount of the relocation costs paid by
the Company to be determined by agreement between the Employee and the Company.
In addition, on termination of the Employee under this Section 7.B, all of the
Employee’s outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable.

 

 



--------------------------------------------------------------------------------



 



C. Termination on Disability. If during the Term the Employee should fail to
perform his duties hereunder on account of physical or mental illness or other
incapacity which the Board shall in good faith determine renders the Employee
incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
(“Disability”), the Company shall have the right, on written notice of
Termination (as defined in Section 8.A) delivered to the Employee to terminate
the Employee’s employment under this Agreement. During the period that the
Employee shall have been incapacitated due to physical or mental illness, the
Employee shall continue to receive the full Base Salary provided for in Section
4.A(1) hereof at the rate then in effect until the Date of Termination (as
defined in Section 8.B) pursuant to this Section 7.C. On the Date of Termination
pursuant to this Section 7.C, all of the Employee’s outstanding but unvested
Options and other options and rights relating to capital stock of the Company
shall immediately vest and become exercisable.
D. Termination on Death. If the Employee shall die during the Term, the
employment of the Employee shall thereupon terminate. On the Date of
Termination, (as defined in Section 8.B) pursuant to this Section 7.D, all of
the Employee’s outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable. The term of any such options and rights shall be extended to the
third anniversary of the Employee’s termination. The provisions of this
Section 7.D shall not affect the entitlements of the Employee’s heirs,
executors, administrators, legatees, beneficiaries or assigns under any employee
benefit plan, fund or program of the Company.
8. Provisions Applicable to Termination of Employment.
A. Notice of Termination. Any purported termination of Employee’s employment by
the Company or by the Employee pursuant to Section 7 shall be communicated by
Notice of Termination to the Employee or the Company, as the case may be, as
provided herein (“Notice of Termination”).
B. Date of Termination. For all purposes, “Date of Termination” shall mean the
date on which a Notice of Termination is given.
C. Benefits on Termination. On termination of this Agreement pursuant to
Section 7, all profit-sharing, deferred compensation and other retirement
benefits payable to the Employee under benefit plans in which the Employee then
participated in shall be paid to the Employee in accordance with the provisions
of the respective plans. Except as otherwise provided in Sections 7.B, 7.C, 7.D
and 9, if the Employee’s employment by the Company is terminated before all of
the Employee’s options, warrants and rights with respect to the Company’s
capital stock have vested, the Employee shall forfeit any such options, warrants
and rights that are unvested as of the termination date.

 

 



--------------------------------------------------------------------------------



 



9. Change in Control.
A. Payments on Change in Control. Notwithstanding any provision in this
Agreement to the contrary, unless the Employee elects in writing to waive this
provision, a Change in Control (as defined below) of the Company shall be deemed
a termination of the Employee without Cause, and the Employee shall be entitled
to receive and the Company agrees to pay to the Employee in a lump sum the same
amount determined under Section 7.B that is payable to the Employee on
Termination without Cause, and the Employee shall have the right to forfeit all
or part of such amount in exchange for payment by the Company of certain
relocation costs, as described in Section 7.B. In addition, on a Change of
Control, all of the Employee’s outstanding but unvested Options and other
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable.
After a Change in Control, if any previously outstanding Option or other option
or right (the “Terminated Option”) relating to the Company’s capital stock does
not remain outstanding, the successor to the Company or its then Parent (as
defined below) shall either:
(1) Issue an option, warrant or right, as appropriate (the “Successor Option”),
to purchase common stock of such successor or Parent in an amount such that on
exercise of the Successor Option the Employee would receive the same number of
shares of the successor’s/Parent’s common stock as the Employee would have
received had the Employee exercised the Terminated Option immediately prior to
the transaction resulting in the Change in Control and received shares of such
successor/Parent in such transaction. The aggregate exercise price for all of
the shares covered by such Successor Option shall equal the aggregate exercise
price of the Terminated Option; or
(2) Pay the Employee a bonus within ten (10) days after the consummation of the
Change in Control in an amount agreed to by the Employee and the Company. Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Employee would have realized if he had been issued a Successor
Option under clause (i) above and had immediately exercised such Successor
Option and sold the underlying stock, taking into account the different tax
rates that apply to such bonus and to such gain, and such amount shall also
reflect other differences to the Employee between receiving a bonus under this
clause (ii) and receiving a Successor Option under clause (i) above.
B. Definitions. For the purposes of this Agreement, a Change in Control shall be
deemed to have occurred if: (i) there shall be consummated (aa) any
reorganization, liquidation or consolidation of the Company, or any merger or
other business combination of the Company with any other corporation, other than
any such merger or other combination that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such transaction, (bb) any sale, lease, exchange,
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company; or if (ii) any “person”
(as defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), shall

 

 



--------------------------------------------------------------------------------



 



become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company’s
outstanding voting securities (except that for purposes of this Section 10.B,
“person” shall not include any person or any persons that controls, is
controlled by or is under common control with such person, who as of the date of
this Agreement owns ten percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company); or if (iii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the entire
Board shall cease for any reason to constitute at least one-half of the
membership thereof unless the election, or the nomination for election by the
Company’s shareholders, of each new director was approved by a vote of at least
one-half (1/2) of the directors then still in office who were directors at the
beginning of the period.
The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of fifty percent (50%) or more of the Company’s outstanding voting
securities.
10. Non-Competition and Non-Solicitation.
A. In consideration of the provisions hereof, for the period commencing on the
date hereof and ending on the first anniversary of the termination of this
Agreement, the Employee will not, except as specifically provided below,
anywhere in any county in any state in which the Company is engaged in business
as of such termination date, directly or indirectly, acting individually or as
the owner, shareholder, partner or management employee of any entity: (i) engage
in the operation of a solid waste collection, transporting or disposal business,
transfer facility, recycling facility, materials recovery facility or solid
waste landfill; (ii) enter the employ as a manager of, or render any personal
services to or for the benefit of, or assist in or facilitate the solicitation
of customers for, or receive remuneration in the form of management salary,
commissions or otherwise from, any business engaged in such activities in such
counties; or (iii) receive or purchase a financial interest in, making a loan
to, or making a gift in support of, any such business in any capacity, including
without limitation, as a sole proprietor, partner, shareholder, officer,
director, principal agent or trustee; provided, however, that the Employee may
own, directly or indirectly, solely as an investment, securities of any business
traded on any national securities exchange or quoted on any NASDAQ market,
provided the Employee is not a controlling person of, or a member of a group
which controls, such business and further provided that the Employee does not,
in the aggregate, directly or indirectly, own two percent (2%) or more of any
class of securities of such business.
B. After termination of this Agreement, the Employee shall not: (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in any county in
any state in which the Company is engaged in business as of such termination
date; (ii) solicit any residential or commercial customer of the Company to
enter into a solid waste collection account relationship with a competitor of
the Company in any such county; (iii) solicit any such public entity to enter
into a franchise agreement with any such competitor; (iv) solicit any officer,
employee or contractor of

 

 



--------------------------------------------------------------------------------



 



the Company to enter into an employment or contractor agreement with a
competitor of the Company or otherwise interfere in any such relationship; or
(v) solicit on behalf of a competitor of the Company any prospective customer of
the Company that the Employee called on or was involved in soliciting on behalf
of the Company during the Term, in each case until the second anniversary of the
date of such termination, unless otherwise permitted to do so by Section 10.A;
provided, however, that if the Employee is terminated by the Company without
Cause by the company pursuant to Section 7.B, the restrictions in this Section
10(b) shall apply only for as many months after such termination as are used to
calculate the amount actually paid under Section 10.B(3) to the Employee on such
termination. For example, if the Employee waives his right to be paid any amount
under Section 7.B(3) (relating to the Total Compensation paid to him during the
previous twelve months), the restrictions in this Section 10.B shall not apply
at all; if the Employee elects to receive under Section 7.B(3) an amount equal
to only eight (8) months’ Total Compensation, the restrictions shall apply for
only eight (8) months.
C. If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 10 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specified words or phrases or to replace any invalid or
unenforceable term or provision within a term or provision that is valid or
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.
11. Indemnification. As an employee and agent of the Company, the Employee shall
be fully indemnified by the Company to the fullest extent permitted by
applicable law in connection with his employment hereunder.
12. Survival of Provisions. The obligations of the Company under Section 11 of
this Agreement, and of the Employee under Sections 5, 6 and 10 of this
Agreement, shall survive both the termination of the Employee’s employment and
this Agreement.
13. No Duty to Mitigate: No Offset. The Employee shall not be required to
mitigate damages or the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that the Employee may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Agreement.
14. Assignment: Binding Agreement. The Company may assign this Agreement to any
parent, subsidiary, affiliate or successor of the Company. This agreement is not
assignable by the Employee and is binding on him and his executors and other
legal representatives. This agreement shall bind the Company and its successors
and assigns and inure to the benefit of the Employee and his heirs, executors,
administrators, personal representatives, legatees or devisees. The Company
shall assign this Agreement to any entity that acquires its assets or business.

 

 



--------------------------------------------------------------------------------



 



15. Notice. Any written notice under this Agreement shall be personally
delivered to the other party or sent by certified or registered mail, return
receipt requested and postage prepaid, to such party at the address set forth in
the records of the Company or to such other address as either party may from
time to time specify by written notice.
16. Entire Agreement: Amendments. This Agreement contains the entire agreement
of the parties relating to the Employee’s employment and supersedes all oral or
written prior discussions, agreements and understandings of every nature between
them. This Agreement may not be changed except by an agreement in writing signed
by the Company and the Employee.
17. Waiver. The waiver of a breach of any provision of this Agreement shall not
operate or as be construed to be a waiver of any other provision or subsequent
breach of this Agreement.
18. Governing Law and Jurisdictional Agreement. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
California.
19. Severability. In case one or more of the provisions contained in this
Agreement is, for any reason, held invalid in any respect, such invalidity shall
not affect the validity of any other provision of this Agreement, and such
provision shall be deemed modified to the extent necessary to make it
enforceable.
20. Enforcement. It is agreed that it is impossible to measure fully, in money,
the damage which will accrue to the Company in the event of a breach or
threatened breach of Sections 5, 6, or 10 of this Agreement, and, in any action
or proceeding to enforce the provisions of Sections 5, 6 or 10 hereof, the
Employee waives the claim or defense that the Company has an adequate remedy at
law and will not assert the claim or defense that such a remedy at law exists.
The Company is entitled to injunctive relief to enforce the provisions of such
sections as well as any and all other remedies available to it at law or in
equity without the posting of any bond. The Employee agrees that if the Employee
breaches any provision of Section 10, the Company may recover as partial damages
all profits realized by the Employee at any time prior to such recovery on the
exercise of any warrant, option, or right to purchase the Company’s Common Stock
and the subsequent sale of such stock, and may also cancel all outstanding such
warrants, options and rights.
21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.
22. Due Authorization. The execution of this Agreement has been duly authorized
by the Company by all necessary corporate action.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the day and year set forth above.

          WASTE CONNECTIONS, INC.,     A Delaware corporation    
 
       
By:
  /s/ Ronald J. Mittelstaedt
 
   
 
  Printed Name: Ronald J. Mittelstaedt    
 
  Title: President    
 
        EMPLOYEE:    
 
        /s/ Greg Thibodeaux           Greg Thibodeaux    

 

 